DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing spring of claim 9, the first sensor coupled to an external female outlet of claim 10, the electrical switch outlet of claim 12, and the sensors each including an external female outlet coupled to the electrical line such that an external device can plug into the external female outlet to receive power from the electrical line of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anderson et al. (US 2018/0224143).
Regarding claim 1, Anderson discloses a  heating system comprising: a heat source (14, [0021]); a controller (16) connected to and controlling operation of the heat source; a first sensor (20a) configured to sense temperature and report a signal to the controller; and an input/output (I/O) device ( 22a,[0024]) configured to send a set point to the controller, wherein: the controller selectively operates the heat source based on a comparison of the signal and the set point; and the heat source communicates wirelessly with at least one of the controller, the first sensor and the I/O device ([0023]) 
Regarding claim 2, Anderson discloses the heating system of claim 1 wherein the first sensor reports to the controller wirelessly ([0023]). 
Regarding claim 3, Anderson discloses the heating system of claim 1 wherein the first sensor reports to the controller via an RF transmission device ([0023] i.e. Bluetooth). 
Regarding claim 4, Anderson discloses the heating system of claim 1 wherein the controller (16) and the I/O device (22b) exchange information via a home wireless network ([00240]). 
Regarding claim 5, Anderson discloses the heating system of claim 1 wherein the controller (122) and the I/O device (136) exchange information via a cloud (134) storage location. 
Regarding claim 6, Anderson discloses the heating system of claim 1 wherein the first sensor (26) is electrically connected to an electrical line (28, [0026]) associated with an outlet to receive power. 
Regarding claim 15, Anderson discloses a  heating system comprising: a heat source (14); a controller (16) connected to and controlling operation of the heat source; a first sensor (20a) configured to sense temperature and report a signal to the controller (Figure 1); a first input/output (I/O) device (22a)  proximate and directly connected to the first sensor, the first I/O device configured to send a first set point to the controller; and a second I/O device  (22b) wirelessly connected to the controller and configured to send a second set point to the controller, wherein the controller selectively operates the heat source based on a comparison of the signal to the set points (23). 
Regarding claim 16, Anderson discloses the  heating system of claim 15, wherein: the first I/O device (22a, i.e. Smartphone)  includes a touch screen display . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2018/0224143) and Ebeling (US 9,464,795).
Regarding claim 7, Anderson discloses the heating system of claim 6, but not that it further comprises a faceplate, the faceplate including at least one clip configured to couple the faceplate to an outlet, the outlet including the electrical line. 
However, Ebeling discloses receptacle cover (Abstract) that comprises a faceplate (122, Figure 20c), the faceplate including at least one clip (128) configured to couple the faceplate to an outlet, the outlet including the electrical line. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to include a faceplate in order to introduce power to the system 
Regarding claim 8, Anderson (A), as modified, discloses the heating system of claim 7 wherein the first sensor (A-20a) is coupled to the outlet by the at least one clip (128, Figure 20c). 
Regarding claim 9, Anderson (A), as modified, discloses the heating system of claim 8 further comprising at least one biasing spring  (C7,L23-33) forcing the at least one clip towards the outlet and maintaining the electrical connection between the electrical line and the first sensor. 
Regarding claim 12, Anderson (A), as modified, discloses the heating system of claim 7 wherein the outlet is an electrical switch outlet (Figure 14) 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2018/0224143) and Chapel (US 2015/0066227).
Regarding claim 10, Anderson discloses the heating system of claim 6, but not wherein the first sensor is coupled to an external female outlet which is configured to connect an external device to the electrical line ([0101]). 
However, Chapel disclose a control system (Abstract) wherein the first sensor (202, [0052])  is coupled to an external female outlet (Figure 1) which is configured to connect an external device to the electrical line ([0008]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to include the female outlet configuration to minimize wires and accessories need for the device to function.
Regarding claim 11, Anderson (A), as modified, discloses the  heating system of claim 6 wherein the first sensor communicates with the controller via the electrical line using power-line communication ([0008] i.e. DSL).
Claims 13-14 and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2018/0224143) and Fadell et al. (US 9,208,676).
Regarding claim 13, Anderson discloses a  heating system comprising: a heat source (14) connected to a plurality of heating elements (56,[0032]) in a plurality of locations; a controller ([00420])  connected to a data storage area and controlling operation of the heat source; a plurality of sensors (20a-20b) each positioned proximate to one of the locations ([0023]) and an input/output (I/O) device configured to receive at least one set point from a user and send the at least one set point to the data storage area, wherein: the sensors are each configured to sense temperature and report a signal to the controller based on a temperature in the location proximate to the sensor; and the controller selectively operates the heat source to provide heat to at least one of the heating elements based on a comparison of the at least one set point and the signals from the sensors ([0024]), but not that  the sensors are powered by an electrical line coupled to an outlet, the sensors each including an external female outlet coupled to the electrical line such that an external device can plug into the external female outlet to receive power from the electrical line.
However, Fadell discloses a smart sensor (Abstract) wherein the sensor is powered by an electrical line coupled to an outlet, the sensors each including an external female outlet coupled to the electrical line such that an external device can plug into the external female outlet to receive power from the electrical line (928, C51,L56-C52,L10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to include the female outlet configuration to minimize wires and accessories need for the device to function.
Regarding claim 14, Anderson (A), as modified, discloses the heating system of claim 13 wherein the sensors are each configured to report the signal to the controller 
Regarding claim 17, Anderson discloses the heating system of claim 16, but not that the first sensor and the first I/O device are electrically connected to an electrical line associated with an outlet to receive power; the first sensor reports the signal to the controller via the electrical line using power-line communication; and the first I/O device sends the first set point to the controller via the electrical line using power-line communication. 
However, Fadell discloses a smart sensor (Abstract) wherein the first sensor and the first I/O device are electrically connected to an electrical line associated with an outlet to receive power; the first sensor reports the signal to the controller via the electrical line using power-line communication; and the first I/O device sends the first set point to the controller via the electrical line using power-line communication (928, C51, L56-C52, L10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to include the female outlet configuration to minimize wires and accessories need for the device to function.
Regarding claim 18, Anderson, as modified, discloses the  heating system of claim 17 wherein the touch screen display  (102) displays a sliding temperature layout operable to raise or lower the first set point (Figure 10A). 
Regarding claim 19, Anderson, as modified discloses the heating system of claim 18 wherein the touch screen display further includes a second sliding layout operable to control a separate electrical device connected to the outlet (C59, L20-40)
Regarding claim 20, Anderson, as modified discloses the heating system of claim 15, wherein the controller selectively operates the heat source based on a comparison of the signal to a most recently updated set point of the set points (C59, L20-40 i.e. dynamically).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746